Citation Nr: 0829138	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In December 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  At the hearing, 
the veteran withdrew his appeal for entitlement to service 
connection for seizures.  He also submitted additional 
evidence pertaining to his claims and waived his right to 
have this evidence initially considered by the originating 
agency.

The issues of entitlement to service connection for bilateral 
hearing loss disability and tinnitus are addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT


The veteran has PTSD due to an in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for PTSD.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

When the claimed in-service stressor is not related to 
combat, the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressor.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has PTSD as a result of in-
service personal assault.  Since the evidence does not show, 
and the veteran does not allege, that he engaged in combat 
with the enemy during service or that his claimed in-service 
stressor is related to combat, corroborating evidence of the 
stressor is required.
 
The medical evidence of record reflects that the veteran has 
been diagnosed with PTSD.  A diagnostic assessment of chronic 
PTSD due to victimization in the military was rendered in a 
May 2005 VA outpatient treatment record.  Treatment records 
dated in November 2005, April 2006, and May 2006 note the 
veteran's account of in-service personal assault and contain 
diagnoses of chronic PTSD related to that assault.  In 
addition, private treatment records dated in May 2007 and 
June 2007 confirm the veteran's PTSD diagnosis.  A June 2007 
letter from the veteran's psychotherapist notes that PTSD was 
diagnosed after multiple hours of clinical assessment and the 
use of multiple testing instruments.  The psychotherapist 
also opined that it was more likely than not that the 
veteran's PTSD resulted from in-service personal assault.

With respect to the claimed in-service stressor, the veteran 
has offered consistent accounts to various health care 
providers, in written statements, and at the December 2007 
hearing.  Specifically, he maintains that he was sexually 
assaulted by a sergeant in October 1966, shortly before he 
was transferred overseas.  He stated that he confided in a 
chaplain but otherwise kept the incident to himself.  He also 
indicated that his military performance subsequently declined 
because of his difficulty dealing with the assault.

The veteran's service records show that he was transferred 
overseas in November 1966.  In December 1967, he was awarded 
a letter of commendation for his outstanding performance 
through that date.  However, in January 1968, he was 
disciplined for willfully disobeying a sergeant's order, and 
he again was disciplined in March 1968 for absenting himself 
from his unit without proper authority.  On both occasions 
the veteran's rank was reduced, and he was not recommend for 
the award of the Good Conduct Medal in March 1968.

The Board, in its role as fact-finder, finds that the 
veteran's account of his in-service  personal assault is 
credible and supported by his service records, which show a 
clear deterioration in work performance.  Therefore, all 
three requirements for service connection for PTSD have been 
met, and service connection for PTSD is warranted.




ORDER

Service connection for PTSD is granted.


REMAND

The veteran also contends that service connection is 
warranted for bilateral hearing loss disability and tinnitus.  
Specifically, he maintains that these disabilities were 
incurred during basic training when a grenade exploded near 
him.

Service treatment records reflect no complaint or treatment 
related to hearing loss or tinnitus.  The only pertinent 
post-service medical evidence is a September 2000 VA 
outpatient treatment record, which reflects that the veteran 
denied any ringing in the right ear.  However, at the 
December 2007 hearing, the veteran testified that a physician 
at the Bay Pines VA medical facility had referred him to a 
doctor in Clearwater, Florida, for an audiological 
examination within the previous year.  He also testified that 
the examining audiologist informed him that he had hearing 
loss disability and tinnitus and that these conditions were 
consistent with noise exposure.  

Records associated with the audiological examination 
performed in Clearwater, Florida, are not of record.  VA must 
attempt to obtain these records since they may be pertinent 
to the veteran's claims for service connection for bilateral 
hearing loss disability and tinnitus.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
veteran to provide any medical records 
pertaining to the audiological 
examination performed at Clearwater, 
Florida, or any necessary authorizations 
to enable VA to obtain such records on 
his behalf.  

2.  The RO or the AMC should then obtain 
a copy of any pertinent records 
identified but not provided by the 
veteran.  If it is unable to obtain any 
such evidence, it should so inform him 
and request him to provide the 
outstanding evidence.  In any event, the 
RO or the AMC should obtain any pertinent 
VA outpatient treatment records for the 
period since June 2006.  

3.  The RO or the AMC should undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims for 
service connection for bilateral hearing 
loss disability and tinnitus based on a 
de novo review of the record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


